Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed September 8, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 2, 7-12, 14, 15, and 17 have been amended.  Claims 1, 9, and 15 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu (PG Pub. No. 2017/0109367 A1) and further in view of Auvenshine (PG Pub. No. 2018/0307442 A1).
Regarding Claim 1, Constantinescu discloses a method of transferring data segments from a client to a storage system, comprising:
for each data segment generating at the client a compressibility hint indicating whether the data segment should be compressed (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block);
sending the data segment to the storage system together with the compressibility hint (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored); and
receiving the data segment at the storage system and using the compressibility hint to determine whether to store the data segment uncompressed or to compress the data segment prior to storing the data segment (see Constantinescu, paragraph [0003], where determining a compression decision for the data block based on the compressibility indication, and compressing the data block based on the compression decision).
Constantinescu does not disclose wherein the data segment comprises a plurality of sections and the compressibility hint is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections.  Auvenshine discloses wherein the data segment comprises a plurality of sections and the compressibility hint is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections (see Auvenshine, paragraph [0038], where a data manager system 110 according to factor F5 can subject a sample of data of a storage volume to a test compression and can determine compressibility based on a result of the test compression.  For example in one embodiment 1% or less of data of a storage volume can be subject to a test compression for determining compressibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Auvenshine for the benefit of selecting an order in which to compress storage volumes (see Auvenshine, Abstract).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu as applied to Claim 1 above, and further in view of Fallon (PG Pub. No. 2011/0285559 A1).
Regarding Claim 2, Constantinescu in view of Auvenshine discloses the method of Claim 1, further comprising:
Constantinescu does not disclose generating a ratio based on an uncompressed size of the first section and a compressed size of the first section.  Fallon discloses generating a ratio based on an uncompressed size of the first section and a compressed size of the first section (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 3, Constantinescu in view of Auvenshine and Fallon discloses the method of Claim 2, wherein:
Constantinescu does not disclose generating the compressibility hint further comprises comparing the ratio to a preset threshold.  Fallon discloses generating the compressibility hint further comprises comparing the ratio to a preset threshold (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 4, Constantinescu in view of Auvenshine and Fallon discloses the method of Claim 3, wherein:
Constantinescu does not disclose the compressibility hint comprises a binary value corresponding to whether the ratio surpasses the preset threshold.  Fallon discloses the compressibility hint comprises a binary value corresponding to whether the ratio surpasses the preset threshold (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu and Auvenshine as applied to Claim 1 above, and further in view of Ergan (PG Pub. No. 2009/0112949 A1).
Regarding Claim 5, Constantinescu in view of Auvenshine discloses the method of Claim 1, further comprising:
Constantinescu does not disclose at the storage system, storing each data segment in a compressible region or a non-compressible region according to the compressibility hint.  Ergan discloses at the storage system, storing each data segment in a compressible region or a non-compressible region according to the compressibility hint (see Ergan, paragraph [0003], where management of a storage resource in a system includes determining which of multiple data units stored in an uncompressed portion of the storage resource are to be compressed and stored in a compressed portion of the storage resource; see also paragraph [0004], where analysis includes identifying compression ratios of each of the multiple data units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 6, Constantinescu in view of Auvenshine and Ergan discloses the method of Claim 5, further comprising:
Constantinescu does not disclose compressing the compressible region and writing the compressed region into a container object, and directly writing the non-compressible region into the container object. Ergan discloses compressing the compressible region and writing the compressed region into a container object, and directly writing the non-compressible region into the container object (see Ergan, paragraph [0003], where management of a storage resource in a system includes determining which of multiple data units stored in an uncompressed portion of the storage resource are to be compressed and stored in a compressed portion of the storage resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 7, Constantinescu in view of Auvenshine discloses the method of Claim 1, wherein:
Constantinescu does not disclose generating the compressibility hint comprises reading a header of a file corresponding to the data segment and when the header indicates a compressed format, generating the compressibility hint to indicate the data segment should not be compressed.  Ergan discloses generating the compressibility hint comprises reading a header of a file corresponding to the data segment and when the header indicates a compressed format, generating the compressibility hint to indicate the data segment should not be compressed (see Ergan, paragraph [0056], where regarding rule 1, data units that do not compress to a smaller size are not selected for inclusion in the compressed portion 110; some data units, such as data units that are MP3 audio or JPEG images, are already in compressed form and may not compress any more; such data units are not selected for inclusion in compressed portion 110 because there would be little if any benefit in saving them in compressed portion 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu and Auvenshine as applied to Claim 1 above, and further in view of Tremaine (PG Pub. No. 2004/0030847 A1).
Regarding Claim 8, Constantinescu in view of Auvenshine discloses the method of Claim 1, further comprising:
Constantinescu does not disclose generating a compressibility hint file that maps a unique compressibility hint for each of the data segments and transferring the compressibility hint file to the storage system.  Tremaine discloses generating a compressibility hint file that maps a unique compressibility hint for each of the data segments and transferring the compressibility hint file to the storage system (see Tremaine, paragraph [0016], where a 3-bit degree of compressibility (DOC) attribute is derived and saved in the compressed memory directory entry for every data bloc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Tremaine for the benefit of compressing based on degree of compressibility (see Tremaine, Abstract).
Claims 9, 10, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu and further in view of Oltean (PG Pub. No. 2014/0244604 A1) and Auvenshine.
Regarding Claim 9, Constantinescu discloses a compute system for performing deduplication operations of data segments of a client by a deduplication system, the system comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the system to:
for each unique data segment, generate a compressibility value (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block);
send the unique data segments together with corresponding compressibility values to the storage system (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored);
store the unique data segments having a first compressibility value without compression and compress remaining data segments prior to storage (see Constantinescu, paragraph [0003], where determining a compression decision for the data block based on the compressibility indication, and compressing the data block based on the compression decision).
Constantinescu does not disclose: 
generating fingerprints for all data segments;
filtering the fingerprints to identify all unique data segments;
the storage system is a deduplication system; and
wherein the unique data segment comprises a plurality of sections and the compressibility value is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections.
Oltean discloses:
generating fingerprints for all data segments (see Oltean, paragraph [0024], where deduplication splits each file (or other data blob) into a consecutive sequence of small data streams (called chunks), and then for each chunk, uniquely identifies each chunk using a hash value obtained via a hash function);
filtering the fingerprints to identify all unique data segments (see Oltean, paragraph [0024], where deduplication then performs a lookup (via a hash index) for the existence of a duplicate chunk that was previously inserted into the system; when a duplicate chunk is detected, the specific region in the file corresponding to the original chunk is updated with a reference to the existing chunk and the chunk from the file is discarded); and
the storage system is a deduplication system (see Oltean, paragraph [0008], where a chunking mechanism of a deduplication system is configured to chunk data for storage in a chunk store; the chunking mechanism is coupled to or incorporates a compression prediction mechanism that processes at least some of the data in a chunk to obtain an estimate of compressibility of the chunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Oltean for the benefit of determining compressibility based on a prediction rather than test compression to save computing resources (see Oltean, Abstract, paragraph [0003]).
Constantinescu in view of Oltean does not disclose wherein the unique data segment comprises a plurality of sections and the compressibility value is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections.  Auvenshine discloses wherein the unique data segment comprises a plurality of sections and the compressibility value is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections (see Auvenshine, paragraph [0038], where a data manager system 110 according to factor F5 can subject a sample of data of a storage volume to a test compression and can determine compressibility based on a result of the test compression.  For example in one embodiment 1% or less of data of a storage volume can be subject to a test compression for determining compressibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Auvenshine for the benefit of selecting an order in which to compress storage volumes (see Auvenshine, Abstract).
Regarding Claim 10, Constantinescu in view of Oltean and Auvenshine discloses the system of Claim 9, wherein the compressibility value comprises a binary value, first compressibility value indicating an unacceptable compression ratio of a corresponding unique data segment and a second compressibility value indicating an acceptable compression ratio of a corresponding unique data segment (see Constantinescu, paragraph [0052], where compressibility is determined by the data analyzer processor 410 based on comparing a result of the operations with one or more thresholds, which may be system-defined, user-configured, etc).
Regarding Claim 15, Constantinescu discloses a computer-readable storage medium for transferring data segments from a first computing system to a second computing system, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes the first and second computing systems to:
assigning a compressibility hint to each of the unique data segments (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block);
transfer the unique data segments together with compressibility hints from the first computing system to the second computing system (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored);
for each of the unique data segments received at the second computing system, inspect their the compressibility hint, and based on the compressibility hints, compress corresponding unique data segments and store remaining unique data segments uncompressed (see Constantinescu, paragraph [0003], where determining a compression decision for the data block based on the compressibility indication, and compressing the data block based on the compression decision).
Constantinescu does not disclose: 
determine unique data segments to be transferred from the first computing system to the second computing system;
the storage system is a deduplication system; and
wherein at least one of the unique data segment comprises a plurality of sections and the compressibility hint is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections.
Oltean discloses:
determine unique data segments to be transferred from the first computing system to the second computing system (see Oltean, paragraph [0024], where deduplication splits each file (or other data blob) into a consecutive sequence of small data streams (called chunks), and then for each chunk, uniquely identifies each chunk using a hash value obtained via a hash function; where deduplication then performs a lookup (via a hash index) for the existence of a duplicate chunk that was previously inserted into the system; when a duplicate chunk is detected, the specific region in the file corresponding to the original chunk is updated with a reference to the existing chunk and the chunk from the file is discarded);
and the storage system is a deduplication system (see Oltean, paragraph [0008], where a chunking mechanism of a deduplication system is configured to chunk data for storage in a chunk store; the chunking mechanism is coupled to or incorporates a compression prediction mechanism that processes at least some of the data in a chunk to obtain an estimate of compressibility of the chunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Oltean for the benefit of determining compressibility based on a prediction rather than test compression to save computing resources (see Oltean, Abstract, paragraph [0003]).
Constantinescu in view of Oltean does not disclose wherein at least one of the unique data segment comprises a plurality of sections and the compressibility hint is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections.  Auvenshine discloses wherein at least one of the unique data segment comprises a plurality of sections and the compressibility hint is based on compressing a first section of the plurality of sections while maintaining uncompressed data in a second section of the plurality of sections (see Auvenshine, paragraph [0038], where a data manager system 110 according to factor F5 can subject a sample of data of a storage volume to a test compression and can determine compressibility based on a result of the test compression.  For example in one embodiment 1% or less of data of a storage volume can be subject to a test compression for determining compressibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Auvenshine for the benefit of selecting an order in which to compress storage volumes (see Auvenshine, Abstract).
Claims 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu, Oltean, and Auvenshine as applied to Claims 9, 10, and 15 above, and further in view of Fallon.
Regarding Claim 11, Constantinescu in view of Oltean and Auvenshine discloses the system of Claim 10, wherein:
Constantinescu does not disclose the compressibility value is determined based a ratio of an uncompressed size of the first section to a compressed size of the first section.  Fallon discloses the compressibility value is determined based a ratio of an uncompressed size of the first section to a compressed size of the first section (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 12, Constantinescu in view of Oltean, Fallon, and Auvenshine discloses the system of Claim 11, wherein:
Constantinescu does not disclose the uncompressed size is determined by measuring a size of the first section prior to compression and the compressed size is obtained by measuring a size of the first section after compression operation.  Fallon discloses the uncompressed size is determined by measuring a size of the first section prior to compression and the compressed size is obtained by measuring a size of the first section after compression operation (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 13, Constantinescu in view of Oltean, Fallon, and Auvenshine discloses the system of Claim 12, wherein:
Constantinescu does not disclose the compressibility value is further determined by comparing the ratio to a present threshold.  Fallon discloses the compressibility value is further determined by comparing the ratio to a present threshold (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 14, Constantinescu in view of Oltean and Auvenshine discloses the system of Claim 10, wherein:
Constantinescu does not disclose the compressibility value is obtained by reading a header of a file corresponding to the unique data segment and when the header indicates a compressed format, setting the compressibility value to the first compressibility value indicating that unacceptable compression ratio of a corresponding unique segment.  Ergan discloses the compressibility value is obtained by reading a header of a file corresponding to the unique data segment and when the header indicates a compressed format, setting the compressibility value to the first compressibility value indicating that unacceptable compression ratio of a corresponding unique segment (see Ergan, paragraph [0056], where regarding rule 1, data units that do not compress to a smaller size are not selected for inclusion in the compressed portion 110; some data units, such as data units that are MP3 audio or JPEG images, are already in compressed form and may not compress any more; such data units are not selected for inclusion in compressed portion 110 because there would be little if any benefit in saving them in compressed portion 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 16, Constantinescu in view of Oltean and Auvenshine discloses the computer-readable storage medium of Claim 15, wherein:
Constantinescu does not disclose the assigning compressibility hints comprises determining a compressibility ratio for each of the unique data segments and comparing the compressibility to a preset threshold.  Fallon discloses the assigning compressibility hints comprises determining a compressibility ratio for each of the unique data segments and comparing the compressibility to a preset threshold (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 17, Constantinescu in view of Oltean, Auvenshine, and Fallon discloses the computer-readable storage medium of Claim 16, wherein:
Constantinescu does not disclose determining the compressibility ratio comprises calculating a compressibility ratio based on an uncompressed size of the first section and a compressed size of the first section.  Fallon discloses determining the compressibility ratio comprises calculating a compressibility ratio based on an uncompressed size of the first section and a compressed size of the first section (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 18, Constantinescu in view of Oltean and Auvenshine discloses the computer-readable storage medium of Claim 15, wherein:
Constantinescu does not disclose the compressibility hint comprises a binary value.  Fallon discloses the compressibility hint comprises a binary value (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu, Oltean, Auvenshine, and Fallon as applied to Claims 11-14 and 16-18 above, and further in view of Ergan.
Regarding Claim 19, Constantinescu in view of Oltean, Auvenshine, and Fallon discloses the computer-readable storage medium of Claim 18, wherein:
Constantinescu does not disclose the second computing system stores all unique data segments having the compressibility hint of a first binary value in a first region and stores all unique data segments having the compressibility hint of a second binary value in a second region.  Ergan discloses the second computing system stores all unique data segments having the compressibility hint of a first binary value in a first region and stores all unique data segments having the compressibility hint of a second binary value in a second region (see Ergan, paragraph [0003], where management of a storage resource in a system includes determining which of multiple data units stored in an uncompressed portion of the storage resource are to be compressed and stored in a compressed portion of the storage resource; see also paragraph [0004], where analysis includes identifying compression ratios of each of the multiple data units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 20, Constantinescu in view of Oltean, Auvenshine, Fallon, and Ergan discloses the computer-readable storage medium of Claim 19, wherein:
Constantinescu does not disclose the second computing system further compresses the first region and stores resulting compressed region in a container object and stores the second region in the container object uncompressed.  Ergan discloses the second computing system further compresses the first region and stores resulting compressed region in a container object and stores the second region in the container object uncompressed (see Ergan, paragraph [0056], where regarding rule 1, data units that do not compress to a smaller size are not selected for inclusion in the compressed portion 110; some data units, such as data units that are MP3 audio or JPEG images, are already in compressed form and may not compress any more; such data units are not selected for inclusion in compressed portion 110 because there would be little if any benefit in saving them in compressed portion 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Response to Arguments
Applicant’s Arguments, filed September 8, 2022, have bene fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161     


























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161